                                                                       CLERKS OFFtCE U
                                                                             ATROANO.S.DIST. COUR-C
                                                                                       KE,VA
                                                                                  FILED
                  IN T H E U N ITED STATE S D IST M CT CO U RT
                  FO R TH E W E STE RN D IST M CT O F W R GIN IA               0EC 1j 2gyj
                           H ARM SO N BU RG D IW SION                     JU    c.
                                                                         BY;         sy   27R1
                                                                                             %
                                                                                     LFRI
                                                                                        .
                                                                                        ;
DAW D B.BRIG GM AN ,etal.,

   Plaintiffsy                                    CivilAction N o.5:18-cv-00047


                                                  By:H on.M ichaelF.U rbansld
N EX US SE RW CE S IN C.,etal.                    ChiefUnited StatesDistrictJudge
   D efendants.



                           M EM O RAN D U M O PIN ION

      Tlzism attercom esbeforethecourton plainéffsD avid B.Briggm an,Tania Cortes,

and mchardW .Nagel's(collecévely,TTlaintiffs7')SecondModon forLeaveto Amend
Complaint(theTTsecond Modon'),ECF No.23.Forthereasonsdiscussedbelow,the
SecondM otionwillbeDEN IED withoutprejui ceinsofarasPlaintiffsseek to add state
m aliciousprosecution clnims,DEN IED with prejudiceinsofatasPbindffsseek to add
state cbim sbased on Bovrm an v.StateBank ofK e sville,229 Va.534,331 S.E.2d 797

(1985),and GRANTED insofarasPlaindffsseek to add federalclaimsunder18U.S.C.
jj2701and2707.
                                 1.     Background

      PlaintiffsareformeremployeesofNexusSerdces,lnc.(<fNexus').Pl/intiffs
originally broughtstlitagznstN exus,M ichaelPaulD onovan,the CEO ofN exus,and Erik

G.Schneider,theChiefm sk ManagementOfficerofNexus(collectivelywithNexusand
Donovan,fr efendants'),forviolationsoffedezalandstatewiretappingstatutes.Compl.,
ECFNo.1,!!23-42.
       Subsequently,PlaintiffsflledaMoéonforLeavetoFileanAmendedComplainttthe
KfFitstM otion'l,ECF No.18.Overamonthlater,afterD efendantsopposed theFirst
M otion,Plaintiffsflled a M otion to W ithdraw FirstM otion forLeaveto FileA m ended

Complaint(thefTMotion toW ithdraw'),ECF No.22.Simtlltaneouslyw1t.1:theM oéon to
W ithdraw,Plainéffsfied the Second M otion.l

       Plainéffs'proposedamendedcomplaintttheTfAmended Complaint''or<<Am.
Compl.'')containstencounts:(1)anexisdngclaim forunlawfulintercepdonofotalandwire
communicationsunder18U.S.C.jj2511and25209(2)anexise gclnim forunlawful
interception,discloskzre,oruseoforalcommunicadonsunderVizginiaCodejj19.2-62
and-69;(3)anew clqim forunlawfulaccessandpzocurementofstoredcommunicaéons
under18U.S.C.jj2701and 2707 ttheCfNew FederalClnims7);(4)anew clnim forwrongful
tetmination/constructivedischarge/hostileworkplace(theTfBowmanC1nim');and(5)-
(10)new claimsforcommonlaw maliciousptosecudonttheftMaliciousPtosecution
Clnims7).
        DefendantsarguethattheywillbeunfairlyprejudicedifthecolzrtgrantstheSecond
M otion.D efendantsalso contend thatthe courtshould deny the Second M odon asthe

Bowm an Cllim and the M aliciousProsecudon Clnim sare f'utile.D efendantsdo not,

however,argue thattheN ew FederalCllim sare futile.




1Given thatthecourtisrllling on the Second M odon,the FirstM oéon and the M oéon to W ithdraw willbe DEN IED
as m oot.


                                                        2
                          II.    Second M otion to Am end

      Plaintiffsdo notsatisfy the Hm ing zequirem entsofFederalRule ofCivilProcedtzre

15(a)(1),and thereforemayonlyamended tçwith v'
                                             ith opposingparty'swritten consentozthe
court'sleave.''Fed.R.Civ.P.15(a)(2).Nonetheless,Tfgtjhecourtshouldfreelygiveleave
whenjusticesorequires.''1d.TheFourthCircuithasffinterpretedRule15(a)toprovidethat
Tleavetoamendapleadingshouldbedeniedonlywhen theamendmentwouldbeprejudicial
to theopposing party,therehasbeen bad faith on thepartofthem oving party,orthe

amendmentwould havebeen f'
                         tztile.''?Laberv.Harve ,438F.3d 404,426(4th Cir.2006)(en
banc)(quotinglohnsonv.OroweatFoodsCo.,785F.2d503,509(4thCir.1986)).
                                   A.     Prejudice
      In theamendmentcontext,fKptejudice''meansdfunduedifhcultyin prosecutinga
lawsuitasaresultofa changeoftacécsortheorieson the partoftheothetpartp''Petetsv.

BankofAm.,N.A.,No.3:14-cv-513,2015W L 269424,at*3 (E.D.Va.Jan.21,2015)
(quodngLundyv.AdamarofN.
                       J.,lnc.,34F.3d1173,1189n.8(3dCit.1994)).
      Defendants'prejudiceargumentstaketwo forms.Fitst,Defendantscomplain that
ffgolftheproposed eleven (11)causesofaction in the Amended Complaint,eigh
                                                                        .t(8)areon
behalfofBriggman aloneand one(1)isbroughtbyBriggman and Cortes(butnotNagel);
onlytwo (2)cl/imsareptzrsued byallthreePlaintiffscollecévely.''Defs.'Opp.P1s.'Mot.
Withdzaw Mot.LeaveFileAm.Compl.ttheTfopposidon'?orç<Opp.''),ECF No.24,at7.
Defendantsneverexplain whythepartystructtzreamountsto prejuclicesufûcientto deny
the Second M otion,however.N um erouscom plex caseshaveparty structuzesatleastas
complicated;add in counterclnim s,third-party clnim s,and intem leader,and theProposed

Am ended Com plaintlookssim plein com parison.

       Defendantsalsocomplain thattheProposedAmepded Complaintfftransformgs)
Plainéffs'case from a straightforward wiretapping case consisting offotzrcountsto an

eleven-countcom plzntim plicating num ezousunzelated state and federallawsand factual

circum stances.''Id.

       Thatrnightbethecase,andthatnnightconsdmteprejudiceifthiscaseweredeepin
the throesofdiscoverp ButPlaintiffsrepresentthatdiscovery hasyetto begin.Indeed,

Plainéffs'FirstM otion wasflled lessthan a m onth afterD efendantsanswered the

Com plaint.The couttfindsthatadding additionalclnim stlnisearlyin the case doesnot

zmountto prejudice.
                             B.     M alicious Prosecution

       Thepatties'briefsdonotdiscussathresholdquestion:whethetthecourthassubject-
matterjuzisdicéontoentenaintheMaliciousProsecuéonClnims.Ifthecotuthasconcerns
thatsubject-matterjtzrisdiction doesnotexistoverclnims,thecouzthasadutyto zaise
jurisdicéonsuas onte.SeeBricltwoodContractorsInc.v.DatanetEn ' Inc.,369F.3d
385,390(4thCir.2004)rfgq uestionsofsubject-matterjurisdicdonmayberaisedatany
pointdtzringtheproceedingsandmay(or,moreprecisely,must)beraisedsuas ontebythe
colzrt-').
       Section 1367 allowsthecourtto exercisesupplementaljurisdicdon ovezstate-law
fTcbimsthataresorelated to theclnimsin theactionwithin such odginaljlptisdicdon that
theyform partofthesamecaseorcontroversp''28U.S.C.j1367(a).Thetestfor


                                              4
deterrnining ifthe state-law cbim sd<fozm paztofthe sam e caseor controversy''isthe

fam iliartestfrom U rzited M ineW ozkersofA m eêicav.Gibbs;ffl'
                                                              he state and federalcbim s

mustderivefrom acommon nucleusofoperativefact.''383 U.S.715,725(1966)9seealso
Axellohnson,Inc.v.CarrollCarolina011Co.,145F.3d660,662(4t.hCir.1998)(applying
GibbstoSection 1367).
      The ffcom m on nucleusofoperaéve fact'?l'ubric reqlliresm ore than dtsuperficial

facttmloverlap':between the fedezaland state clnim s.Shavitzv.Guilford Ctp Bd.ofEduc.,

100F.App'x146,150(4thCir.2004)@ercuriam).Instead,couttsffmustdigdeeperand
deternninewhetherthe state and fedetalclaim shavean essenéalelem entofproofin

com m on.''Schallerv.G en.D nam icsCor .,N o.1:13-cv-658,2013W L 5837666,at*3

(E.D.Va.Oct.28,2013).Thisrequiresthatboth thefedetaland thestateclnimsTdrevolve
aroundacenttalfactpattern.''W hitev.CountyofNewberry,S.C.,985F.2d168,172(4th
Cir.1993).
       TheM aliciousProsecudon Clnim saze state clnim s.SeeThom asv.Lam an ue,986 F.

Supp.336,337-38(W.D.Va.1997).Thepartiesarenotdiverse.SeeAm.Compl.1J15-11.
Sincecom pletediversity doesnotexistbetween the parties,Plainéffsrely on 28 U.S.C.

j1367,thesupplementalj'prisdicéonstatute,toestablishjurisdicdonovertheMalicious
Prosecuéon Clnims.Seeid-,!J3(involcingSection 1367).
      A fterreviewing theAm ended Com plaint,the courtholdsthattheM alicious

Prosecution Cllim sdo notarise outofthe sam ecom m on nucleusofoperadve factsasthe

federalclnim s.The federalclnim sinvolvethealleged Z egalinterception ofPbintiffs'

com m unicaéons.The datethatN exusbegan the recordingsisunclearfrom the faceofthe
Am ended Com plaint,butthelastzecording alleged appeazsto havebeen m adeon April14,

2017.1d.jr18.
      By contrast,the alleged m aliciousprosecudonsbegan on Aplil24,2017- ten days

laterand afterBriggm an had resigned- with Schneiderflling a ctim inalcom plaintalleging

pettylazcenyofpapeztowelsandan electticpowersttipftom Nexus'ofhces.idz.!42.From
June5,2017through September6,2017,Schneideralso ftledcomputerttespassand
com puterharassm entcrim inalcom plaints,butthose chargesdid notarise outofthe

allegedlyinterceptedcommunicationsunderpinning thefederalclnims.ld.!! 45-53.
      Thecourtfailsto see a com m on nucleusofoperative factsbetween the fedezalcllim s

and the M aliciousProsecution Clnim s.Thefactualquestion undem inning the federalclnim s

iswhetherDefendants'fintentionallyinterceptged),endeavorged)to intercept,orprocutegd)
any otherpetson to interceptorendeavorto intercept,anywire,oral,orelecttonic

communication.''DIRECTV Inc.v.Nicholas,403F.3d223,225 (4th Cir.2005)(citing 18
U.S.C.j2511(a)(1)).ThefactazalquestionunderpinningtheMaliciousProsecudonCllimsis
whetherD efendantsm aliciously instittzted crirninalcom plnintsagninstBriggm an without

probablecause.Hudson v.Lanier,255Va.330,333,497S.E.2d 471,473 (1998).
       Thereisno obviousintersecéon offactsbetween the two.Thereisno com m on

elem entofproof.N ordo theclnim srevolvearound a comm on factpattetn.To besure,

Plaindffsallege thatthebot.
                          h fedezalclnim sand M aliciousProsecudon Clnim sarisefrom a

concerted Nexuseffoztto pezsecuteBrkgman becauseofKrlliseffortstoexposeNexus'
m alfeasanceand seek unemploymentcompensadon.''Am.Compl.!56.Butthecourtfmds
thisconnection fartoo tangenéalto supportsupplementaljurisdicéon.


                                              6
        BecausetheM aliciousProsecuéon Clnim sdo notariseoutofa com m on nucleusof

operativefactwith thefedezalclnims,thecourtcannotexezcisesupplementaljurisdicdon
overthem.Thecourt* 11disnaisstheseclnimswithoutprejudicesoPlaintiffsmayreflle
them in state coutt.

                                         C.        Bow m an Claim
        In therem aining new cl/im ,Plaintiffsallege thatD efendantseffected a constructive

clischargeofPlaintiffsbyvioladngtheVitginiaW agePaymentAct,Va.Codej40.1-29(the
fV agePaymentAct7>),theVirginiaW iretapAct,Va.Codejj19.2-62through19.2-69tthe
dV iretap Act77),and thefederalElectrorticCommunicaéonsPrivacyAct,8U.S.C.jj2511-
20 (the<<ECPA77).2Defendantsclnim thattheBowman Clqim isfutile.Thecourtagrees.
                                              1.      Bow m an

        Vizginiaisan at-willstate:ffhvjhen theintended duration ofacontractforthe
rendiéon ofservicescannotbe deternained by fairinference from theterm softhecontract,

then eitherpartyisordinarily atliberty to te= inate the contractatwill,upon giving the

otherpartyreasonable noéce.''LawrenceCh slerPlm outh Cor .v.Brooks,251 Va.94,

97,465S.E.2d806,808(1996).


2A briefasideaboutsubject-mat lerjurisdicdonisprtzdent.ThecourtdismissedtheMaliciousPzosecudonClnimsfor
lackofsubject-matterjtuisdicdon.ThecourtdeclinestodothesamewiththeBowmanClaim.'FheB-owmanClnim,asit
relatesto alleged violaûonsoftheW iretap A ctand ECPA,arisesoutofthe sam e com m on nucleusofopetaévefactas
the federalcbim s,asthe lattercbim salso ariseoutofthe ECPA.Itism uch lessclearthattheBowman Claim ,insofaras
itarisesoutofalleged violadonsoftheW agePaym entA ct,arisesoutofthe sam e com m on nucleusofoperadvefact.

ButPlainéffsplead a singleBowm an Cbim :D efendantscreated an intolerablework environm entby violati
                                                                                                   ng tlze
ECPA,theW iretap Act,and f lzeW agePaym entAct.P1s.'Reply Supp.Second M ot.LeaveAm .Com pl.,ECF N o.29,at
5CplaindffsarguethatthecllmulativeeffectofNexus'malfeasanceagainstthePlaindffs- whetherindicadveof
Bowm an-woMhy public policy statm esorotherwise--created circum stancesofan intolerablenatarewhich leftthe
Plaindffsnochoicebuttoresign....'').Forjurisdicdonalpumoses,thecouz'tneednotparseouttheindividual
com ponentsofthe Bowman Clnim .Instead,itsuffcesto say thatthereisa comm on elem entofproofbetween tlze
federalclqim sand theBowm an Cbim :D efendantsallegedly violated theECPA.Thatissuffcientfor the couztto
exercisesupplementaljurisclicéonoveztheBowmanClqim underSecdon 1367.Schaller,2013WL 5837666,at*3.

                                                         7
      InBowmanv.StateBankofKesville,229Va.534,331S.E.2d801(1985),the
Suprem e CourtofVirginiarecognized a narrow ,public-policy based ekceptbn to thegenezal

at-willrtzle.Theemployee'sdischargemustbeTfbased onviolaéonsof(statutoryjpublic
policy by the defendants.''J-dsat540,331S.E.2d at801.TheBowm an exception isnarrom

how ever.

      W hilevirtually every statazte expressa publicpolicy ofsom e sort,we continue
      to consider this exception to be a Tfnarrow'' excepdon and to hold that
      Tfterrnination ofan em ployee in violation ofthe public policy underlying any
      one gstat-utejdoesnotautomatically giveriseto acommon law cause ofaction
      forwrongfuldischarge.''

Rowanv.TractorSu 1 Co.,263Va.209,213,559S.E.2d709,711(2002)(alterationin
original)(quotingC# ofVirginiaBeachv.Harris,259Va.220,232,523S.E.2d 239,245
(2000)).
      TheSuprem e CourtofVitginia hasrecognized three scenariosin wllich aBow m an

excepéon willapply:(1)whereffan employerviolatedapolicyenabling theexerciseofan
employee'sstamtodlycreatedright'';(2)whereffthepublicpolicyviolatedbytheemployer
wasexplicitly expressed in the stattzte and the em ployeewasclearly am em berofthatclassof

personsdirectly entitled to theprotecdonenunciated bythepublicpolicf';and (3)f<where
thedischargewasbased on the em ployee'srefusalto engage in a cHm inalact.''Id.at213-14,

559 S.E.2d at211.

      lm portantly,a plaindffm ustidentify aVizginia- and notfedezal- statute that

confersrightsordutiesupon laim ozany othersim ilarly sitrated em ployee ofthe defendant.

SeeLeverton v.Alliedsi alInc.,991F.Supp.486,490 (E.D .Va.1998)9Dra v.New




                                             8
M arketPoultryprods.,lnc.
              -         ,258Va.187,191,518S.E.2d312,314(1999)9Lawrcnce
Chrysler,251 Va.at98-99,465 S.E.2d at809.

      Recently,theSuprem e CourtofVirginiarehned Bowm an,holding thatthe

frterm inaéonitself''mustffviolategthepublicpolicystatedin the''relevantVirgirliastatute.
Ftancisv.N at'lAccreditin Com m 'n CareerArts& Scis.Inc.,293 Va.167,174,796 S.E.2d

188,191 (2017))seealsoVas uezv.W holeFoodsMatket Inc.,302F.Supp.3d36,57
(D.D.C.2018)rThegfkancis)courtaccorclinglyframedthequesdonbeforeitaswhethezta
viableBowm an cllim in thiscontextwould requirea showing thatthe tetminadon of

employmentitselfviolated thestated publicpolicyofptotection health and safety.''(quoting
Bowman,293Va.at174,796S.E.2dat191)).
       In Francis,the plainéffobtoined apzotecdve ordezunderthe Protective Order

Stam tesagainsta fellow em ployee afterthe em ployeetfyelled obscenitiesatFrancis,called

herdezogatory nam es,and threatened Francis''whileatwork.Francis,293 V a.at170,796

S.E.2d at189.A few daysafterthe fellow em ployeew asserved the protective order,Francis'

em ploym entw asterrninated.1.
                            .da

       Francisraised aBowm an cllim based on violadonsoftheProtective O rderStatm es.

TheVirginiaSupremeCourtconcluded thatffgtqheProtecdveOzdezStatutesgrantan
individualtherightto seek aprotectiveorder.''Id.at174,796 S.E.2d at191.Accordingly,<<a

viable Bowm an claim in thiscontextw ould require a showing thatthetev inadon of

em ploym entitselfviolated the stated publicpolicy ofprotecéon ofhealth and safety.''ld.

       TheFrancisplaindfffailed to satisfy thatshowing.Shedid ffnotallege thather

terminadon itself...somehow endangerledjherhealth and safets''nordid Tfsheallegethat


                                              9
(defendantjpreventedhezfzom exezcisingherstattztoryHghtsundertheProtecdveOrder
Stataztes.''1d.at174,796 S.E.2d at191-92.lnstead,she m erely alleged thatffshew as

term inated because she exercised herrightsundertheProtective O rderStat-utes.''1d.at174,

796S.E.2d at192 (emphasisadded).AsFrancismakesclear,then,aBowman clqim onlylies
when the term inaéon itselfviolatestlae publicpolicy expzessed by the applicable stam te.

                              2.      Constructive D ischarge

       Plaintiffsdo notallege thatthetetvninaéon oftheirem ploym entviolated theterm sof

an em ploym entcontract.Therefore,theitcauseofaction arisesoutofBowm an.

A dclitionally,Plaintiffsallege thatthey ffwere com pelled to tet-minate theirem ploym entwit.h

Nexus''- notthatNexusterrninatedtheitemployment.Am.Compl.!77.lnotherwords,
Plaintiffsallege consttazcéve discharge.

       ffconstrucéve discharge occlzrswhen aplainéff'sresignadon isfin violation ofclear

and unequivocalpublic policy oftllisCom m onw ealth thatno person should have to suffer

such inclignitiesand thatthe em ployer'sacdonsweredeliberateand created intolerable
                    ,




worltingconditions.':W nnev.Bitache,No.1:09cv15,2009WL 3672119,at*3(E.D.Va.
Nov.3,2009)(quotingPadillav.SilverDiner,63Va.Cir.50,57(2003)).
       D efendantsdispute whetherthe Suprem e CourtofVitginiawould recognize a

construcdve dischargeBowm an clnim .BecausePlainéffs'Bowm an Clnim isa state law

clqim ,the couztffhasa duty to apply the opezadve statelaw asw ould thehighestcourtofthe

state in wllich thesuitwasbrought'' thatis,Vitgl
                                               'tu'a.Libert'y M ut.lns.Co.v.Triangle

Indus.,lnc.,957F.2d 1153,1156(4th Cir.1992).TheSuptemeCourtofVizginiahasneither
recognized norrejected constructivedischargeBowman clnims.SeeFalzlknerv.Dillon,92F.


                                                 10
Supp.3d493,498(W.D.Va.2015).Accordingly,thecotzrtmustpzedicthow theVirgirzia
Suprem e Courtw ould decide theissue.SeeLibertyM ut.,957 F.2d at1156.tfln such

circum stances,the state'sinte= ediateappellate courtdecisionsconsdttztethe nextbest

incliciaofwhatstatelaw is,although such decisionsm ay be disregard ifthe federalcotutis

convinced by otherpersuasive data thatthe highestcourtofthe statew ould decide

otherwise.''ld.(intetnalquotaéonsand citatâonsomitted).
      D efendantsurge the courtto follow H airston v.M uld-channelTV Cable Co.,N o.

95-2363,1996W L 119916 (4th Cir.Mar.19,1996)(percuriam),an unpublished Fourth
Circuitdecision thatdeclined to extend Bowm an to consttuctive discharge clnim s,apparently

becausethecourtftwasclearly concerned with therisk thatfederalcouttswould extend state

1aw beyond any pointrecognized byVirginia'shighestcourt.''Faulkner,92 F.Supp.3d at

498-99.

      A sD efendantsrecognizein a footnote,however,courtshave spliton whether

H aitston should be followed.See O pp.11 n.4;accotd Faulknet,92 F.Supp.3d at499

(collecdngcases).Moreover,Defendantsfailto mendon thatsinceHaitston,ffsipaificant
num bersofVirginia ttialcourts- butstillnotVitgmâ
                                               ' 'a'shighestcourt- have recognized

constructivedischarge.''Fallllmer,92F.Supp.2dat499.Atthispointin thelitkadon,the
courtagreeswith Faulknerand findsthattheSuprem e CourtofVitginiaislikely to

recognizea constrtzctive dischargeBowm an claim ,assunning thatallthe otherelem entsofa

Bow m an claim are m et.




                                              11
                                   3.       Bow m an Claim Analysis

        PlainéffsbasetheirBowm an Clnim on two Virginia stam tes- theW age Paym entA ct

and theW izetap A ct- and theECPA.3PlaindffscannotbasetheirBowm an Clnim son the

ECPA,however,becauseitisafederalstatute.See Lawrence Chrysler,251V a.at98-99,465

S.E.2dat809(reqllitingplaindfftoidentifyaK'Vitginiastattzteestablishingapublicpolicf).
        W ith respectto the alleged W agePaym entA ctvioladons,D efendantsrecognize that

undersom e citcmnstances,Virginia courtshave allowed Bowm an cllim sforW age Paym ent

Actviolations.See O pp.15 & n.6.D efendantsinstead rely on Vas uez v.W holeFoods

M arket,lnc.,302F.Supp.3d 36 (D.D.C.2018),theonlypost-Franciscaserelyingon Francis
toadjudicateBowman clnims.
        Vas uez held thatviolationsoftheW age Paym entA ctdoesnotgiveriseto a

Bowm an clqim .Relying on M arv.M alveatm aVitginiaappellate case,V as uez found that

fTtheVizginiaW agePaym entA ctdoesnotitselfconferarighton em ployeesto receivepap''

butinstead fffestablishgeslthepublicpolicyoftheCommonwealth astothemannerinwhich
employerspaywagesto employees.''?Vas uez,302F.Supp.3d at57 (quoéng Marv.
Malveaux,60Va.App.759,771,732S.E.2d733,738 (2012)).TheActffconfersnorighton
em ployeesto receivewages;thatrightinstead isrooted in contractlam ''Id.Accordingly,ffif

the statutoryrightto seek aprotecéve orderto safeguard one'shealth and safety doesnot

reflectapublicpolicy to protectthe exercise ofsuch aright'R- thatis,theholcling of

Francis- ffthen stuely them orepassiverightofreceiving earned wage paym entson aregular

basis...cannotasam attetofpublicpolicy teceive gteatetptotecdon.''Id.at58.

5Because Plaindffsdo notallege thattheirconstrucdvedischarge arose from theirrefusalto perform illegalacts,
Scenazio 3 ofBowm an doesnotapply.


                                                         12
        The courtfindsVas uezpersuasiveand adoptsitsreasoning.The colzrtholdsthe

W agePaym entActdoesnot<Tpzotectg an employee'srexercise'ofherrighttoreceive
wages.''Id.Accordingly,itnecessnrily followsthatPlqinéffs'alleged constrtzcdveterminaéon

clid notffviolateqapolicyenabling theexerciseofan employee'sstatutorilycreated tight,'?as
isnecessaryto establish a Bowm an chim underScenazio 1.Rowan,263V a.at213-14,559

S.E.2d at711.N ordoestheW agePaym entActsetforth an explicitpublic policy necessary

toprosecuteaBowman cloim underScenario 2.SeeLd.aAccordingly,Plaindffs'Bowman
Clnim ,to the extentitrelieson violaéonsofthe W agePaym entAct,m ustbe disnaissed asa

m atteroflaw .

        Plaintiffs'appealto theW iretap Actissim ilarly flawed.TheW iretap A ctcreatesa

dutyto nottointerceptcertain electroniccommunications,seeVa.CodeAnn.j 19.2-62,but
Bowm an liability only attachesw hen an em ployerviolatesan em lo ee'sstattztoryt'ights.zl

Theonlyrightthatinuresto employeesistherightto fileacivilaction when an employer(or
anyoneelsesubjectto theWiretap Act)violatestheWitetap Act.Id.j19.2-69.Thereisno
suggestion thatD efendantsinterfered with thatzight,precluding aBow m an cbim under

Scenario 1.Indeed,one ofPlaintiffs'originalclnim sisforviolaéonsoftheW iretap Act,and

Plaintiffsm akeno suggestion thatD efendantsattempted to interferein theirprosecudon of

those clnim s.

        N ordoesthe courtfind Scenario 2 applies,asthe courtfailsto find a Tfpublicpolicy

violated bytheemployer(thatjwasexplicitlyeypressed in thestatazte.':Rowan,263Va.at


4BecausetheWiretapActprescribescrlminalliabilityforviolaéons,seeVa.CodeAnn.j19.2-62,tmderScenalio3,a
Bowm an cluim wolzld lie ifthe employer fired an employeeiftheem ployee refused to violatethe W iretap A cton behalf
ofthe em ployer.Plaindffsdo notallege thatthisoccurred.


                                                           13
213-14,559 S.E.2d at711.To thecontrary,theW iretap Actdoesnotexplicitly expressany

publicpolicy,letalone apublicpolicy thatD efendantsviolated.

      Pllinéffscite a listofcasesthey suggestrecognizethatthe ECPA ffhasbeen

recognized aspublicpolicyand shouldberecognizedassuch here.''Opp.8.f<rllheSupreme
CotzrtofVirginiahasforthrightlystatedthatVa.Codej19.2-62<isVirginia'sversion'ofthe
ECPA.''Glob.Polic Partners LLC v.Yessin,686F.Supp.2d631,637 T .D.Va.2009).
Plaindffsconcludethatifthe ECPA ispublicpolicy,then theW itetap A ctshould be

considezed publicpolicy forBowm an purposes,aswell.

      Theproblem isthatthe casesPlainéffsciteneverhold thatthe ECPA isapublic

policy,letalone an exptesspublic policy forBowm an pum oses.GlobalPolic Partners LLC

v.Y essin m ezely statesthattheECPA fTprohibitsintentionally intercepdng any electronic

communicaéon.''ld.Similarly,inBackhautv.A le Inc.,74 F.Supp.3d 1033 (C.D.Cal.
2014),thecourtclidnothavetodeterminewhethertheECPA evinced apublicpolicy
becausethedefendant'sonlyargumenton therelevantclnim wasTTthatPlainéffshagdjnot
pled viable pzedicate violadonsof'the ECPA.Id.at1051.

       Finally,in Pie lo v.HillstoneRestaurantGrou ,No.06-5754 (FSI-I),2009W L
3128420O .N.J.Sept.25,2009),thejudgeapparentlyleftthejurytodete= ineiftheECPA
and correspondingNewlerseystattzteconstitutedpublicpolicy.Id.at*1 (ffgA)jurytrial
com m enced to deteznûnew hetherthe D efendants...wrongfully te= inated Plaindffsin

violation ofpubicpolicy.').Previously,thePietrylocouttheld thatdeterminingifavioladon
ofpublicpolicy occurredrequitedffprivac'yinterestsgto)bebalanced againsttheemployer's
interestsin managing thebusiness.''Pie lov.HillstoneRest.G .,No.06-5754 (FSH),


                                              14
                           J.JùY 25,2008).Nosuchbalancing teqllitem entexistsundez
    2008WL 6085437,at*6(D.N.
    Bow m an and itsprogeny,how evez.

'         Instead,thecourtm ustdeterrnineiftheW iretap Actexpressed an explicitpublic

    pohcy.Itdoesnot.Therefore,Plainéffscannot,asam atteroflaw,plead aBowm an cl/im

    based on theW itetap A ct.

                                        111. Conclusion

          Forthe reasonsstated above,Plaintiffs'Second M odon willbe GRAN TED with

    respectto theNew FederalClnims,DENIED withoutprejudicewithrespectto the
    M aliciousProsecution Clqims,andDEN IED with prejudicewithrespectto theBowm an
    Claim .



                                            Entered: /T -//-2-c /Y
                                        4 /*24rZ'M4/.W *-SZ-'
                                            M ichael . b
                                            Cltief nite StatesDisttiçtltèdge




                                                15
